Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 1 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 2 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 3 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 4 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 5 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 6 of 7
Case 19-70757-JHH13   Doc 3    Filed 05/01/19 Entered 05/01/19 14:51:07   Desc Main
                              Document      Page 7 of 7
